Ford, Judge:
The proper value for dutiable purposes of certain machines and parts covered by the appeal for a reappraisement in the above case is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the dutiable value of the articles on the invoice covered by the above reappraisement appeal is the “export value” as defined in Section 402(b) Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, and that at the time of exportation such merchandise was being freely offered for sale from the principal markets of England, the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the entered values.
The above appeal is submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec, 295, T.D. 54165, is the proper basis of value for the machines and parts in issue and that said value is the invoice unit value, net, plus packing.
Judgment will be entered accordingly.